IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 231 WAL 2021
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
 DYLAN CHRISTOPHER BLAIR,                       :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

       AND NOW, this 5th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

       Justices Wecht and Brobson did not participate in the consideration or decision of

this matter.